Citation Nr: 0615452	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-16 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the termination of education benefits on January 1, 
2003, was proper.  


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 VA decision to terminate the 
appellant's education benefits effective January 1, 2003.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  
REMAND

Additional development is needed in this case.

First, the RO should also obtain the appellant's service 
dates, whether in active service or in the Selected Reserve.

Second, in connection with that development, it is unclear 
from the claims folder currently available to the Board 
whether the appellant's education benefits are derived based 
solely on service in the Selected Reserves or on some other 
service.  It appears that the benefits at issue in this 
appeal are derived from an award under Chapter 1606 of 
Title 10 of the United States Code.  However, the April 2004 
statement of the case describes the benefits at issue as 
being under Chapter 30 of Title 38 of the United States Code.  
Thus, on remand, the RO should obtain and associate the 
complete education benefits folder for the appellant and 
should clarify the basis for the appellant's education 
benefits that are at issue in this appeal.

Third, the basis for the appellant's education benefits will 
affect the proper legal provisions that apply to this case.  
Presently, the RO has applied 38 C.F.R. § 21.7135 (2005), 
which is derived from authority under 38 U.S.C.A. §§ 3034 and 
3474 (West 2002).  However, an education benefits award based 
on Chapter 1606 of Title 10 of the United States Code for 
certain members of the Selected Reserve is governed by 
provisions that include 38 C.F.R. § 21.7635 (2005).  
Therefore, just as the RO should clarify the basis for the 
particular type of education award involved in this case, the 
RO should also clarify the correct legal provisions that 
apply here.

Fourth, the appellant has stated that she was in the process 
of preparing for possible mobilization for active duty 
starting in November 2002 and that she was in fact mobilized 
as of January 16, 2003.  The veteran has also submitted a 
statement of mitigating circumstances.  See, e.g., 38 C.F.R. 
§ 21.7139(a) (2005).  On January 23, 2003, VA received 
electronic certification from a certifying official with the 
educational institution involved in this appeal of the 
appellant's enrollment in a program in educational leadership 
from January 1, 2003, to March 31, 2003.  However, on 
April 2, 2003, VA electronically received a certification 
from that official at that educational institution that the 
appellant had been dismissed from the program on January 1, 
2003.  On remand, the appellant should provide the RO withy 
copies of any mobilization orders (including any orders from 
November 2002 to January 2003), and the RO should verify 
whether the appellant was called to active duty in January 
2003.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Verify the appellant's service, 
including any active service and any 
service in the Selected Reserve.

2.  Associate the appellant's complete 
educational benefits folder with this 
appeal.  Any pertinent electronic 
records should be printed and included 
in the record.

3.  Request that the appellant provide 
copies of any mobilization orders or 
any other orders relating to any 
Selected Reserve service or active duty 
mobilization from November 2002 to 
April 2003.

4.  Then, readjudicate the issue of 
whether the termination of the 
appellant's education benefits on 
January 1, 2003, was proper.  On 
readjudication, clarify whether the 
education benefits at issue in this 
appeal were derived from authority 
under 10 U.S.C.A. Chapter 1606 
(38 U.S.C.A. § 16131 et seq.) or 
38 U.S.C.A. Chapter 30 and what 
specific legal provisions apply to the 
termination of these benefits.  Compare 
38 C.F.R. § 21.7135(l) with 38 C.F.R. 
§ 21.7635(h); compare 38 C.F.R. 
§ 21.7139(a) with 38 C.F.R. 
§ 21.7639(a).  If the decision remains 
adverse to the appellant, provide her 
with a supplemental statement of the 
case and the appropriate opportunity 
for a response.  Then return the case 
to the Board for review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


